Citation Nr: 1733328	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a hip disability.

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to prescribed medications for a low back or hip disability.  

3. Entitlement to service connection for a left hip disability.

4. Entitlement to service connection for a right hip disability.

5. Entitlement to service connection for a prostate disorder, to include benign prostatic hyperplasia (BPH) (claimed as prostate cancer and urination problems), to include as secondary to herbicide exposure.

6. Entitlement to service connection for an inguinal hernia.

7. Entitlement to service connection for headaches.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for a condition manifested by hoarseness, to include as secondary to herbicide exposure.

10. Entitlement to service connection for heart disease.

11. Entitlement to service connection for gastroesophageal reflux disease (GERD).

12. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disability.

13. Entitlement to service connection for a left eye disability.

14. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

15. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to February 1968.  His awards include the Vietnamese Service Medal, the Vietnamese Campaign Medal, and the Rifle Marksmanship Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A July 2013 decision review officer decision granted a 30 percent rating for PTSD effective from February 17, 2010.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased initial rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2016 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a low back disability, ED, a left hip disability, a right hip disability, prostate disorder, inguinal hernia, hypertension, condition manifested by hoarseness, heart disease, GERD, and a left eye disability on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's headaches were incurred in service.

2. A February 1994 rating decision that denied the claim of entitlement to service connection for a left eye disability (originally denied as defective vision) was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.
3. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim. 

4. Since February 17, 2010, the Veteran's PTSD has been manifested by occupational and social impairment in the areas of work, family relations, judgement and mood, but has not been productive of total social and occupational impairment.  

5. Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's PTSD has precluded him from securing or following a substantially gainful occupation for the entire period on appeal.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have been met.  38 U.S.C.S.    §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. New and material evidence has been submitted, and the claim of entitlement to service connection for a left eye disability is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156 (2017).

3. Since February 17, 2010, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R.         § 4.130, Diagnostic Code 9411 (2017).

4. The criteria for a TDIU due to PTSD have been met since February 17, 2010.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Headaches

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran reported during the November 2010 VA examination that his headaches began during service and have continued on a daily or weekly basis since that time.  He confirmed that account during his hearing, testifying that his headaches started in service and have continued since, and that he was currently experiencing a headache.

The Veteran's service treatment records contain a January 1968 report of headaches as well as a sore throat.  An assessment of laryngitis was rendered at that time.  

The record also contains evidence of ongoing headaches following service, including an October 2002 prescription for acetaminophen for high fever or headaches, and the Veteran's report of daily to weekly headaches to the November 2010 VA examiner.  

After review of the evidence of record, the Board finds that service connection for headaches is warranted.

The record reflects a current diagnosis of headaches.  Specifically, the Veteran reported that he experiences headaches.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Therefore, the remaining inquiry is whether the current headaches are related to service. 

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id. at 310.  If it does, such testimony is sufficient to establish service connection.  Id.  Notably, the Veteran's contention that he has suffered headaches since service is supported by the January 1968 service treatment record, his post-service treatment records, and his consistent post-service reports.  Therefore, the Board finds his account of the in-service onset of his headaches and their continuation thereafter both competent and credible.  

In light of the evidence of record, including the Veteran's competent and credible reports of headaches that have continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current headaches were incurred in service.  Accordingly, resolving all doubt in his favor, service connection for headaches is warranted.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102 (2017).

II. New and Material Evidence for Left Eye Disability

The Veteran's claim seeking entitlement to service connection for a left eye disability was previously denied in a February 1994 rating decision.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.S. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 1994 rating decision consisted of the Veteran's service treatment records and an August 1993 VA discharge summary.  The claim was denied because the Veteran's left eye disability, amblyopia, was shown to have clearly pre-existed the Veteran's entrance into active service and to not have been aggravated by his service.  Indeed, the rating decision noted that the Veteran's best corrected visual acuity in the left eye was 20/100 on entrance, and 20/70 at his February 1968 separation examination.  At that time, the Veteran did not report suffering left eye trauma during service.  

The evidence received since that time includes the Veteran's testimony that he injured his left eye during service, either from a stick poke or a cut, causing the eye to bleed.  He reported that that incident worsened his pre-existing eye issues.  The Veteran is competent to report suffering eye trauma during service, and such evidence is presumed credible solely for the purposes of determining whether to reopen a claim.  Justus, 3 Vet. App. at 513.

This evidence relates to an unestablished fact necessary to support the claim, namely, in-service aggravation of the Veteran's pre-existing amblyopia.  Additionally, it relates to the unestablished fact of in-service incurrence of a separate left eye disability, distinct from the pre-existing amblyopia.  
Accordingly, as such evidence relates to unestablished facts necessary to substantiate the claim, it is new and material, and the claim of entitlement to service connection for a left eye disability is reopened.  

III. Increased Initial Rating for PTSD

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the Veteran filed his claim of entitlement to service connection for PTSD on February 17, 2010.  The RO granted the claim and assigned a 10 percent rating, effective February 23, 2010.  The Veteran appealed the initial rating assigned.  In a July 2013 decision review officer decision, the RO increased the rating to 30 percent disabling, effective February 17, 2010.  Thus, the Veteran seeks a rating in excess of 30 percent disabling.

The Veteran's PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

After review of the record, the Board finds that a rating of 70 percent, but no higher, is warranted for the entire period under appeal.  In short, the Board finds that the Veteran's PTSD has been manifested by symptoms including suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, and that these symptoms have caused occupational impairment, with deficiencies in the areas of work, family relations, judgment, and mood, but not total occupational and social impairment.  

Specifically concerning suicidal ideation, the Board notes that the Veteran stated that he felt like killing himself in a statement received in April 2010.  As that statement principally concerned the Veteran's physical disabilities as well as financial issues, the Board finds his report of suicidal ideation to be credible.

The lone VA examination of record comes from September 2010, and it reflects an inability to establish effective relationships due to a need to isolate.  Notably, the 
Veteran reported that he had lost all social interest, stating that he did not leave the house except to go to church on Sundays.  He denied belonging to any community groups and explained that his hobbies include watching television, completing Sudoku puzzles, and walking the dog.  He stated that his first two marriages had ended and that he now lives with his brother, with whom he becomes irritated.  

Upon physical examination the Veteran was noted to be casually dressed and restless, with unremarkable speech, a cooperative attitude towards the examiner, appropriate affect, and an anxious mood.  His attention was intact and he was oriented times three with ability to do serial 7's and spelling forwards and backwards.  His thought processes were noted to be rambling with unremarkable thought content.  The Veteran denied having any delusions, hallucinations, panic attacks, or homicidal or suicidal thoughts.  The Veteran was noted to understand the outcomes of his behavior and to have average intelligence and insight.  He was noted to have good self-control without episodes of violence, and be able to maintain minimum personal hygiene without difficulty in performing activities of daily living.  His remote and immediate memory was mildly impaired and his recent memory was normal; the Veteran was unable to repeat more than 5 digits forward.  The Veteran maintained good eye contact during the examination.  

The examiner noted symptoms including impaired sleep, recurrent and distressing recollections of his stressor, diminished interest in activities, irritability and outbursts of anger.  The examiner stated that these symptoms occur daily and cause clinically significant distress in areas of functioning.  The examiner concluded that the Veteran's PTSD symptoms cause reduced reliability and productivity as well as moderate difficulty in social and occupational functioning.  

The Veteran's hearing testimony also evidences suicidal ideation, impaired impulse control and an inability to adapt to stressful circumstances and establish effective relationships.  The Veteran reported that he is afraid of crowds and does not leave his house outside of going to church or an occasional dinner out with his wife.  He stated that his daily routine consists of bathing, dressing, and cooking breakfast for his wife at home.   Concerning his social relationships, he stated that he had some past problems with his marriage, but not currently, and that had not seen most of his children "in ages," because they do not want to visit him due to his anger.  However, he averred that he has had spent time with his child who is in the military because he understands his issues.  As a result of his anger, the Veteran stated that he had almost hurt his wife in the past, and feels like he can't control himself, explaining that he would rather hit than talk and has thoughts about hurting others.  He noted that he had terminated a recent telephone call with his representative because he became agitated.  The Veteran added that he has intermittent thoughts of hurting himself.  Regarding his work history, he stated that he last worked in 2009 or 2010 performing swimming pool maintenance, and that he stopped working due to his hips.  While working there he found it difficult to be around co-workers, and isolated from other co-workers, only interacting with his boss.  The Veteran averred that his PTSD symptoms have not worsened since his 2010 VA examination, but have remained steady since that time.
In the Veteran's TDIU application, he stated that he last worked in 2001 or 2002 in swimming pool maintenance, and that his numerous conditions, including his inability to control his emotions and feeling that everyone is out to get him, have rendered him unable to work.

The evidence of record reflects that since February 17, 2010 the Veteran's PTSD has been manifested by symptoms including suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of isolation, outbursts of anger, conflicts with family members, and difficulties interacting with co-workers, the Board finds that his symptoms cause occupational and social impairment in the areas of work, family relations, judgment, and mood.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that since February 17, 2010, the Veteran's PTSD most closely approximates the 70 percent rating.  

However, the evidence of record does not support a rating of 100 percent - - the only higher disability evaluation available.  The September 2010 examiner did not find that the Veteran's symptoms cause total occupational and social impairment, and the Veteran testified that his symptoms have not worsened since that time.  Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has the Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to his PTSD.  Specifically concerning social impairment, Veteran reported maintaining a good relationship with his wife, including caring for her medical needs, and that he has positive interactions with his son who is in the military.  He also reported going to church.  Thus, the Board finds that the Veteran's PTSD has not caused total social impairment.  Concerning occupational impairment, the Board is granting entitlement to a TDIU, as discussed below.  

In sum, the Board finds that an increased initial rating of 70 percent, but no higher, is warranted for PTSD since February 17, 2010.

IV. TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

The Veteran now meets the schedular requirements for a TDIU since February 17, 2010, as his PTSD is now rated at 70 percent disabling.  

As  previously discussed, the Veteran explained in his TDIU application that he last worked in 2001 or 2002 performing swimming pool maintenance, and averred that he could no longer work due to multiple physical conditions, as well as being unable to control his emotions and feeling that everyone is out to get him.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that since February 17, 2010 he has been unable to secure and follow a substantially gainful occupation by reason of his PTSD, and, therefore, that the criteria for a TDIU were met as of that date.  38 U.S.C.S. § 5107; 38 C.F.R.        § 3.102 (2017); See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

In making this determination, the Board has considered the Veteran's level of education, his employment history, and his level of disability due to his PTSD.  Concerning his employment history, the Board notes the Veteran's testimony that when he last worked in 2001 or 2002 he had difficulty interacting with co-workers and that he needed to isolate from other employees.  As reflected by the September 2010 VA examination report and through the Veteran's statements, his isolation and occupational impairment have worsened since that time, due to the effects of his serious symptoms, including suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances, including a work or worklike setting.  Therefore, the Board finds that the effects of his PTSD make it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  Moreover, the Board notes that although the September 2010 VA examiner did not find that the Veteran's PTSD was productive of total occupational impairment, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran has been unemployable due to the effects of his PTSD since February 17, 2010.  Therefore, entitlement to a TDIU is granted, effective February 17, 2010.


ORDER

Service connection for headaches is granted.

The claim of entitlement to service connection for a left eye disability is reopened, and to this extent only the appeal is granted.

Since February 17, 2010, a rating of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Effective February 17, 2010, a total disability rating based on individual unemployability due to PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

At the outset, the Board notes that additional VA treatment records must be associated with the claims file.  The most recent VA treatment records currently associated with the claims file are from January 2003; more recent treatment records have been noted by the RO.  Thus, these records must be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Turning first to the left and right hip claims, the Veteran maintains that his current hip conditions are related to in-service trauma, including jumping from helicopters, crawling through tunnels, sliding down stairs on a submarine, and carrying his rucksack.  His treatment records note bilateral hip osteoarthritis, and that he underwent a left hip replacement in July 1993 and a right hip replacement in October 2002.  Given the foregoing, the Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Concerning the low back claim, the Veteran contends that his low back condition is due to similar trauma as reported for his hip conditions.  He also asserts that his back problems are the result of a leg length discrepancy resulting from his hip surgeries.  VA treatment records show minor degenerative changes of the thoracic spine.  Therefore, the Board finds that the McLendon standard has been met, and the Veteran should be afforded a VA examination.  That examiner should also address the ED claim as secondary to the back claim, to include the use of medications used to treat the back condition.  He/she should also address the GERD claim on a direct basis, as a May 1967 service treatment record noted that the Veteran experienced nausea, vomiting, and general malaise after returning from Vietnam, and also address GERD as secondary to the back claim.

Addressing the prostate and inguinal hernia claims, the Veteran should be afforded a VA genitourinary examination.  The examiner should identify any urinary and/or prostate conditions, including prostate cancer.  For any conditions aside from prostate cancer, the examiner should opine as to whether they are related to service, to include consideration of the March 1965 report of urethral discharge of two days duration, with non-reactive follow up venereal disease research laboratory (VDRL) tests in April 1965 and June 1965, a March 1966 impression of tinea curis of the groin lasting one week, and the Veteran's conceded exposure to herbicides.

Turning to hypertension, the Board notes that the National Academy of Sciences (NAS) opined at 75 Fed. Reg. 81,332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to Agent Orange/herbicide agents and hypertension.  Additionally, the Veteran contends that his hypertension is secondary to his PTSD.  As VA treatment records reflect a current hypertension diagnosis, an examination should be scheduled.  The examiner should also address the heart disease claim by determining whether the Veteran has a current cardiac disability.  If a cardiac disability other than ischemic heart disease is identified, the examiner should provide an etiology opinion.

Moving to the condition manifested by hoarseness, the Veteran contends that his hoarseness started in service and has continued since.  His service treatment records reflect a January 1968 complaint of a sore throat for two days; an impression of laryngitis was rendered.  Following service, the Veteran reported experiencing nasal stiffness and cough in December 2002.  In November 2010, a VA clinician examined the Veteran, and provided a negative etiology opinion, stating that the Veteran had one appointment during service with no continuity of medical evidence of sore throat and hoarseness after discharge from service.  The examiner did not consider the December 2002 report, and, moreover, continuity of care is not required.  The Veteran is competent to report that he had hoarseness and/or a sore throat since service, even if he did not seek medical treatment for it, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the VA examiner did not address the lay statements, and as it has been over six years since the last VA examination, a new VA examination is warranted.  

Turning finally to the left eye claim, as previously noted, the Veteran was noted to have an amblyopic left eye on entrance, with vision correctable to 20/100.  On his separation examination, his left eye vision was noted as 20/70.  However, the Veteran maintains that he poked or cut his eye during service, causing it to bleed.  The Board finds once again that the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  The examiner should opine as to whether the Veteran's pre-existing eye condition was aggravated by service, or whether he has a distinct eye condition that was incurred in or related to service.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from January 2003 to the present and associate the records with the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for an examination to address his hip, back, ED, and GERD claims.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  


After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Concerning the hips:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any hip disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since September 2009).

b. If any hip conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner should discuss the Veteran's contentions that his current hip conditions are related to in-service trauma, including jumping from helicopters, crawling through tunnels, sliding down stairs on a submarine, and carrying his rucksack, as well as the July 1993 left hip replacement and October 2002 right hip replacement.

If a hip disability is not diagnosed, please state whether the complaints related to the hips are manifestations of any diagnosed back disability.

Concerning the low back:

c. Based upon the examination results and review of the record, the examiner should identify the presence of any low back disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since September 2009).

d. If any low back conditions are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner should discuss the Veteran's contentions that his current low back condition is related to in-service trauma, including jumping from helicopters, crawling through tunnels, sliding down stairs on a submarine, and carrying his rucksack.

e. If the examiner finds that a current hip disability is related to service, but that a current low back disability is not directly related to service, is it at least as likely as not that the low back disability was caused by a hip disability?  Please explain why or why not.  

f. If not caused by a service-connected hip disability, is it at least as likely as not that the low back disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the hip disability?  Please explain why or why not.  

g. If the examiner finds that the low back disability has been permanently worsened beyond normal progression (aggravated) by a hip disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the low back disability that is attributed to the hip disability.

In answering questions (e)-(g), the examiner is invited to comment on the Veteran's assertion that his leg length discrepancy resulting from his hip replacements caused or aggravated his low back condition.

  Concerning the ED:

h. If the examiner finds that a current hip disability or low back disability is related to service, is it at least as likely as not that the Veteran's erectile dysfunction was caused by the service-connected hip/back disability, to include as due to medication use?  Please explain why or why not.  

i. If not caused by the service-connected hip/low back disability, is it at least as likely as not that the erectile dysfunction has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected hip/low back disability, to include as the result of medication use?  Please explain why or why not.  

j. If the examiner finds that the erectile dysfunction has been permanently worsened beyond normal progression (aggravated) by a service-connected hip/low back disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the erectile dysfunction that is attributed to the hip/ low back disability.

  Concerning the GERD:

k. Based upon the examination results and review of the record, the examiner should identify the presence of any stomach disabilities present during the course of the claim, to include GERD.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since October 2009).

l. If any stomach conditions are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner is requested to comment on the significance, if any, of a May 1967 service treatment record noting nausea, vomiting, chills, and general malaise of three days duration after returning from Vietnam.  

m. If not directly related to service on the basis of question (l), is it at least as likely as not that the stomach condition was caused by a service-connected low back condition?  Please explain why or why not.  

n. If not caused by the low back condition, is it at least as likely as not that the stomach disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the low back disability?  Please explain why or why not.  

o. If the examiner finds that the stomach disability has been permanently worsened beyond normal progression (aggravated) by the low back disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the stomach disability that is attributed to the low back disability.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a genitourinary examination.  The examiner should complete the male reproductive organ, prostate cancer and urinary tract disability benefits questionnaires (DBQs).  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any genitourinary disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since September 2009).  Specifically, the examiner should identify whether the Veteran has had prostate cancer at any time during the appeal period, and also consider BPH and inguinal hernia.   

b. If any genitourinary conditions are present, (other than prostate cancer), is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner should comment on the March 1965 report of urethral discharge of two days duration, with non-reactive follow up venereal disease research laboratory (VDRL) tests in April 1965 and June 1965, a March 1966 impression of tinea curis of the groin lasting one week, and the Veteran's conceded exposure to herbicides.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a hypertension examination and a heart examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  





After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Concerning the hypertension:

a. Is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during service or is otherwise related to any incident of service?  Please explain why or why not.  

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

b. If not directly related to service on the basis of question (a), is it at least as likely as not that the hypertension was caused by the service-connected PTSD?  Please explain why or why not.  

c. If not caused by the PTSD, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the PTSD?  Please explain why or why not.

d. If the examiner finds that the hypertension has been permanently worsened beyond normal progression (aggravated) by PTSD, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the hypertension that is attributed to the PTSD.

Concerning the heart disease:

e. Based upon the examination results and review of the record, the examiner should identify the presence of any heart disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since October 2009).  The examiner should specifically indicate whether the Veteran has had a diagnosis of ischemic heart disease during the pendency of the claim.  

f. If any heart disabilities, other than ischemic heart disease, are present, is it at least as likely as not that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, please discuss the Veteran's contention that he was told that he had a heart murmur during service.  

g. If not directly related to service on the basis of question (f), and if the hypertension is found to be related to service, is it at least as likely as not that the a heart disability other than ischemic heart disease was caused by the service-connected hypertension?  Please explain why or why not.  

h. If not caused by hypertension, is it at least as likely as not that the heart disability other than ischemic heart disease has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the hypertension?  Please explain why or why not.  

i. If the examiner finds that the heart disability other than ischemic heart disease disability has been permanently worsened beyond normal progression (aggravated) by the hypertension, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the heart disability other than ischemic heart disease that is attributed to the hypertension.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the Veteran for an ear, nose and throat, examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any disabilities manifested by hoarseness present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since September 2009).

b. If any disabilities manifested by hoarseness are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, please discuss the January 1968 complaint of a sore throat for two days with an impression of laryngitis was rendered, the December 2002 VA treatment record of nasal stiffness and cough, and the Veteran's reports that he has experienced hoarseness since service.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Schedule the Veteran for an eye examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any left eye disabilities present during the course of the claim other than (distinct from) amblyopia.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since September 2009).

b. If any left eye conditions other than amblyopia are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  

c. If left eye amblyopia is the only left eye disability identified, did the Veteran's left eye amblyopia increase in severity during service?  [NOTE: temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient; the underlying condition itself, as contrasted with mere symptoms, must have worsened.]; and;

d. If so, was the increase in severity clearly and unmistakably (obviously, undebatably) due to the natural progression of the condition?

In answering questions (b)-(d), the examiner is invited to comment on the Veteran's assertion that his he cut or poked his eye during service, causing it to bleed, as well as his corrected left eye vision measured on his entrance examination as 20/100 and on his separation examination as 20/70.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


